

116 S2416 IS: Economic Mobility, Prosperity, and Opportunity with Waivers that Enable Reforms for States Act of 2019
U.S. Senate
2019-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2416IN THE SENATE OF THE UNITED STATESAugust 1, 2019Ms. Ernst (for herself, Mr. Rubio, Mr. Braun, Mr. Perdue, and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide States with the option of applying for and receiving temporary waivers for the States to
			 experiment with new approaches that integrate Federal programs in order to
			 provide more coordinated and holistic solutions to families in need, and
			 for other purposes. 
	
 1.Short titleThis Act may be cited as the Economic Mobility, Prosperity, and Opportunity with Waivers that Enable Reforms for States Act of 2019 or the EMPOWERS Act of 2019.
 2.Sense of CongressIt is the sense of Congress that— (1)each State is in the best position to determine—
 (A)the specific needs of the population of the State; and (B)how those needs should be addressed; and
 (2)the purpose of expanding the use of State waivers in Federal antipoverty programs— (A)is not to cut the aggregate amount of Federal antipoverty spending; but
 (B)is to allow States the flexibility to improve the effectiveness of that spending. 3.Temporary waivers for Federal antipoverty programs (a)DefinitionsIn this section:
 (1)BoardThe term Board means the Interagency Board for Empowering Low-Income Families established by subsection (b)(1). (2)Covered programThe term covered program means—
 (A)in the case of nutrition programs— (i)the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);
 (ii)the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786);
 (iii)the commodity supplemental food program established under section 5 of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86);
 (iv)the Senior Farmers' Market Nutrition Program of the Department of Agriculture; (v)the emergency food assistance program established under the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501 et seq.);
 (vi)the congregate nutrition services program carried out under subpart 1 of part C of title III of the Older Americans Act of 1965 (42 U.S.C. 3030e);
 (vii)the home delivered nutrition services program carried out under subpart 2 of part C of title III of the Older Americans Act of 1965 (42 U.S.C. 3030f et seq.); and
 (viii)the nutrition services incentives program carried out under section 311 of the Older Americans Act of 1965 (42 U.S.C. 3030a);
 (B)in the case of housing programs— (i)the tenant-based rental assistance program under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f);
 (ii)the project-based rental assistance program under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f);
 (iii)assistance to public housing agencies from the Capital Fund and Operating Fund established under subsections (d) and (e), respectively, of section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g);
 (iv)the single family rural housing loan program under section 502 of the Housing Act of 1949 (42 U.S.C. 1472);
 (v)the rural rental assistance program under section 521 of the Housing Act of 1949 (42 U.S.C. 1490a); (vi)the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.);
 (vii)the Home Investment Partnerships Program under title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.); and
 (viii)the neighborhood stabilization program under title III of division B of the Housing and Economic Recovery Act of 2008 (42 U.S.C. 5301 note);
 (C)the temporary assistance for needy families program established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (D)the child and family services programs carried out under subparts 1 and 2 of part B of title IV of the Social Security Act (42 U.S.C. 621 et seq.);
 (E)the program to provide Federal payments for foster care and adoption assistance under part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.), including the John H. Chafee Foster Care Independence Program established under section 477 of the Social Security Act (42 U.S.C. 677);
 (F)the block grant to States for social services established under subtitle A of title XX of the Social Security Act (42 U.S.C. 1397 et seq.);
 (G)the community services block grant program carried out under the Community Services Block Grant Act (42 U.S.C. 9901 et seq.);
 (H)the Weatherization Assistance Program for Low-Income Persons established under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.);
 (I)the Low-Income Home Energy Assistance Program carried out under the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.);
 (J)programs carried out under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.); and
 (K)programs carried out under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.). (3)GovernorThe term Governor means the Governor or chief executive of a State.
 (4)Participating StateThe term participating State means any of the States that apply for and receive approval to carry out a project. (5)ProjectThe term project means a project described in subsection (c).
 (6)StateThe term State means a State, the District of Columbia, the Commonwealth of Puerto Rico, a territory, or a possession that is eligible to participate in the applicable covered program.
				(b)Interagency Board for Empowering Low-Income Families
 (1)In generalThere is established an interagency board, to be known as the Interagency Board for Empowering Low-Income Families, which shall carry out this section. (2)MembershipThe Board shall be composed of the following individuals:
 (A)A Chairperson, who shall be appointed by the President, by and with the advice and consent of the Senate.
 (B)The following agency heads (or a designee of any of the agency heads): (i)The Secretary of Agriculture.
 (ii)The Secretary of Health and Human Services. (iii)The Secretary of Housing and Urban Development.
 (iv)The Secretary of Labor. (v)The Attorney General.
 (vi)The Director of the Office of Management and Budget. (c)Temporary waivers for covered programs (1)In generalA Governor may apply to the Board for the State to carry out a project for a 4-year waiver to consolidate, replace, or alter eligibility requirements for two or more covered programs.
 (2)Provisions excluded from waiver authorityA waiver shall not be granted under paragraph (1)— (A)with respect to any provision of law relating to—
 (i)civil rights or the prohibition of discrimination; (ii)the purposes or goals of any covered program;
 (iii)maintenance of effort requirements; (iv)health or safety;
 (v)labor standards under the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.); or (vi)environmental protection;
 (B)in the case of a covered program described in clauses (i) through (iii) of subsection (a)(2)(B), with respect to any requirement under section 5A of the United States Housing Act of 1937 (42 U.S.C. 1437c–1);
 (C)in the case of the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), with respect to any requirement under—
 (i)section 6 (if waiving a requirement under that section would have the effect of expanding eligibility for the program), 7(b), or 16(c) of that Act (7 U.S.C. 2015, 2016(b), 2025(c)); or
 (ii)title IV of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1601 et seq.);
 (D)with respect to— (i)any requirement that a State pass through to a sub-State entity part or all of an amount paid to the State;
 (ii)the work requirements under section 407 of the Social Security Act (42 U.S.C. 607); (iii)section 241(a) of the Adult Education and Family Literacy Act (29 U.S.C. 3331(a)); or
 (iv)section 189(i)(3)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3249(i)(3)(A)(i));
 (E)if the waiver would— (i)waive any funding restriction or limitation provided in an appropriations Act; or
 (ii)have the effect of transferring appropriated funds from one appropriations account to another appropriations account; or
 (F)except as otherwise provided by statute, if the waiver would— (i)waive any funding restriction applicable to a program authorized under an Act that is not an appropriations Act (but not including program requirements, such as application procedures, performance standards, reporting requirements, or eligibility standards); or
 (ii)have the effect of transferring funds from a program for which there is direct spending (as defined in section 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c))) to another program.
 (d)Application requirementsTo obtain a waiver for two or more covered programs under a project, a Governor shall submit to the Board an application that describes—
 (1)the programs and requirements of the covered programs under the project; (2)the goals of the project;
 (3)each change the State intends to make under the project, including the manner in which the change will—
 (A)promote, with respect to program participants— (i)employment;
 (ii)savings and financial literacy; and (iii)family stability;
 (B)reduce the dependence of program participants on government assistance; and (C)reduce poverty;
 (4)the manner in which— (A)program participants will be served under the project, including eligibility criteria;
 (B)program benefits will be reduced under the project as the income of program participants is modified;
 (C)funds will be used under the project, including an assurance that all program funds will be used to assist program participants, subject to subsection (h)(2);
 (D)the State will evaluate the project by contracting with an independent, third-party evaluator, including a description of—
 (i)the methodology that will be used to evaluate the project; (ii)the impacts and outcomes that will be measured, and how those impacts and outcomes relate to the goals of the project described under paragraph (2); and
 (iii)the data that the State will collect and provide to the evaluator that describes program participants and control group members, including—
 (I)demographic characteristics; (II)financial well-being;
 (III)history of receipt of government benefits; and (IV)if a program seeks to increase the employment or employability of participants, any barriers to employment or work expenses;
 (E)the project will be deficit neutral; and (F)the State will use any potential cost savings on assistance to meet the needs of program participants, subject to subsection (h)(2); and
 (5)in the case of a waiver for a covered program described in subsection (a)(2)(B), an assurance that public housing agencies received an opportunity to provide input in the preparation of the application.
				(e)Evaluating and approving applications
 (1)In generalA waiver to carry out a project for a covered program under this section shall be authorized only if the Board approves the application for the project submitted under subsection (d).
 (2)Public commentThe Board shall receive comments from the public, including stakeholders in the State, for a 30-day period beginning on the date of receipt of an application submitted by a Governor.
 (3)Decision deadlineThe Board shall make a decision on an application submitted by a Governor not later than 90 days after the date of receipt of the application.
 (4)DisapprovalIf the Board disapproves the application of a Governor— (A)the Board shall provide the Governor with a detailed explanation of the decision;
 (B)the Governor may submit a modified application to the Board for approval; and (C)if a modified application is submitted, the Board shall make a decision not later than 30 days after the date of receipt of the modified application.
 (5)Evaluating applicationsIn evaluating an application to carry out a project, the Board shall—
 (A)evaluate the application on the basis of the whether the project— (i)promotes, with respect to program participants—
 (I)employment; (II)savings and financial literacy; and
 (III)family stability; (ii)reduces the dependence of program participants on government assistance; and
 (iii)reduces poverty; (B)ensure that the project does not have phase-out rates that result in a net loss in the income of a program participant when the program participant increases wages or hours worked;
 (C)define the value of $1.00 in benefits as equal to $1.00 in earnings; and (D)consider the extent to which the methodology of the project evaluation and data collection under subsection (d)(4)(D) will—
 (i)produce rigorous results, using experimental designs that use— (I)random assignment; or
 (II)if random assignment is not feasible, another reliable, evidence-based research methodology that allows for the strongest practicable causal inference; and
 (ii)provide sufficient contextual information on the characteristics of the population served by the project, including demographic and geographic information, to assess the applicability of the project in other settings.
 (6)NotificationNot later than 30 days after the date of approval of an application to carry out a project, the Board shall notify the congressional committees of jurisdiction of the approval.
 (f)Coordination of data and informationEach head of an agency that administers a covered program shall cooperate with each participating State that obtains a waiver of eligibility requirements for the covered program to coordinate access to data and other information relating to the covered program.
			(g)Modifying or terminating projects
 (1)In generalA participating State may submit a request to the Board to modify or terminate a project if the participating State determines that—
 (A)the project is not meeting the goals of the project; or (B)the economic situation in the participating State makes the project no longer viable to meet the needs of program participants.
 (2)ApprovalThe Board may modify or terminate a project if the Board determines that—
 (A)the project is not meeting the goals of the project; or (B)the economic situation in the participating State makes the project no longer viable to meet the needs of program participants.
					(h)Funding
 (1)In generalSubject to paragraph (2), the Board shall ensure that— (A)the level of funding for each participating State and the program participants of the participating States receive for each program year for the covered programs that are subject to a project; equals
 (B)the level of funding the participating State and program participants of the participating State would receive for the program year for the covered programs but for obtaining a waiver to carry out the project.
					(2)Cap on Federal funding
 (A)In generalWith respect to any year in which a participating State obtains a waiver of eligibility requirements for a covered program described in subparagraph (B), the total amount that the head of the agency that administers the covered program shall pay to the participating State under the covered program shall not exceed an amount that is equal to the amount that the head of the agency paid to the participating State under the covered program for the previous year, as adjusted to reflect changes in the Consumer Price Index published by the Bureau of Labor Statistics of the Department of Labor.
 (B)Covered program describedA covered program referred to in subparagraph (A) is a covered program under which the amount that the Federal Government provides to a State is dependent on the amount that the State provides to the covered program.
 (3)Administrative expensesA participating State may use amounts received through a covered program for administrative expenses of carrying out the project in accordance with any requirements of the covered program for the use of amounts for administrative expenses.
 (i)Existing contractsIn the case of a covered program described in subsection (a)(2)(B), a participating State shall fund any contract in effect on the day before the date of commencement of the project for the term of the contract.